Title: Statement of Account with John March, 11 October 1802
From: Jefferson, Thomas
To: 


          Georgetown

          Thomas Jefferson, Esqr
          
            
              1802
              To J: March
            
            
              July
               8  To
              Binding Wood’s Administration of Adams, 8vo
              
              $ 00.75
            
            
              
               "
              Binding Philosophie de Kant, 8vo.
              
                00.75
            
            
              
              15
              Putting in extra boards 6 vols: 8vo.—State Papers, &c
              
                 1.50
            
            
              
               "
              Do
              1 vol: folio
                Do
                 1.00
            
            
              Octr:
              11
              ½ Binding
              5 vols: folio
              News-Papers
                12.75
            
            
              
               "
              Do
              1 vol: folio
              State Papers
                 3.50
            
            
              
               "
              Do
              1 vol: folio
              Journals Legisr: Virginia
                 2.75
            
            
              
               "
              Do
              1 vol: 4o
              Do
                 1.50
            
            
              
               "
              Binding
              2 vols: 8vo. Gilt
              Aristoteles
                 1.75
            
            
              
               "
              Do
              1 vol: 12mo gilt
              Leggenda de Giosafat
                 0.62½
            
            
              
               "
              Do
              2 vols: 18o gilt
              Diogene Laerce
                 1.00
            
            
              
               "
              Do
              1 vol: 18o gilt
              Passe Partout Galant
                 0.50
            
            
              
               "
              Do
              10 vols: 8vo: Morocco
              Seneca Philosophers
                22.50
            
            
              
               "
              Do
              1 vols: 8vo: Calf
              Histoire de Bonapart
                 1.00
            
            
              
               "
              Do
              1 vol: 8vo
              Cooper’s Bankrupt Laws
                 0.75
            
            
              
               "
              ½ Binding
              2 vols: 8vo
              State Papers
                 1.50
            
            
              
               "
              Do
              2 vols: 8vo
              Monthly Magazine
                 1.25
            
            
              
               "
              Do
              2 vols: 8vo
              Weekly Magazine
                 1.25
            
            
              
               "
              Do
              6 vols: 8vo
              Pamphlets,—Arts, &c.
                 3.00
            
            
              
               "
              Do
              5 vols: 8vo
              Pamphlets,—American
                 3.12½
            
            
              
               "
              Do
              2 vols: 8vo
              Pamphlets,—English & Foreign
                 1.00
            
            
              
               "
              Do
              5 vols: 8vo
              Eulogiums on Washington, &c:
                 2.50
            
            
              
               "
              Do
              4 vols: 12mo
              Swedenborg on the Soul, &c.
                 1.50
            
            
              
               "
              24 Cases for Writings, Mill-Board, &c.

                 8.00
            
            
              
              
              
              
              
              $ 75.75
            
          
        